Motion by appellant for reconsideration of his motion: (1) to vacate an order of this court, entered January 6, 1958, which dismissed his appeal from a judgment of the County Court, Westchester County, rendered July 31, 1956; and (2) to enlarge his time to perfect the appeal, dispense with printing and for assignment of counsel. Motion granted, and order entered February 17, 1958, denying the original motion, vacated. Upon reconsideration, the original motion is granted, and order entered January 6, 1958, dismissing the appeal, is vacated. The appeal will be heard on the *1070original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file six copies of his brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the February 1961 Term. The appeal is ordered on the calendar for said term. John F. X. Masterson, Esq., 150 Broadway, New York, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.